149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carrie Woods GRAY, Appellant,v.CITY of Helena; Joann Smith, Individually and in herofficial capacity as Mayor, Appellees.
No. 97-3862EA.
United States Court of Appeals, Eighth Circuit.
Submitted April 17, 1998.Filed April 22, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Carrie Woods Gray appeals the district court's adverse grant of summary judgment on Gray's race-based employment discrimination claim.  Having reviewed the record and the materials submitted by the parties, we see no error by the district court.  We also conclude that an extended discussion is unnecessary in this fact-intensive case.  We believe the district court is correct, and we affirm on the basis of the district court's memorandum opinion and order.  See 8th Cir.  R. 47B.